DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 10, line 7, “F4 goes in the +x direction” should read “F4 goes in the -x direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Neither of claims 28 and 30 disclose a method step and therefore do not further limit the method of independent claim 27 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2017/0009735 (Diez-Garias et al. hereinafter).
With regard to claim 16, Diez-Garias et al. discloses a wind turbine blade (30) comprising: 
a blade surface (38, 39); 
one or more deflectors (50) attached to the blade surface (38, 39); and 
wherein the deflector (50) is configured and located on the blade surface (38, 39) to disturb a spanwise component of air flowing around the wind turbine blade (30).  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 17, Diez-Garias et al. discloses the wind turbine blade (30) according to claim 16, wherein the deflector (50) is fixedly attached to the blade surface (38, 39).
With regard to claim 18, Diez-Garias et al. discloses the wind turbine blade (30) according to claim 16, wherein one or more of the deflectors (50) is attached to the blade surface (38, 39) at a position of between 20 and 80% of a span of the wind turbine blade (30) (Fig. 3).
With regard to claim 19, Diez-Garias et al. discloses the wind turbine blade (30) according to claim 16, wherein the deflector (50) comprises a height of between 0.1 and 2 times a maximum local thickness of an airfoil aspect of the wind turbine blade (30) (paragraph [0024]).
With regard to claim 20, Diez-Garias et al. discloses the wind turbine blade (30) according to claim 16, wherein the deflector (50) is configured to make vortex sheddings uncoherent along a span of the wind turbine blade (30).  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 21, Diez-Garias et al. discloses the wind turbine blade (30) according to claim 16, wherein the deflector (50) is configured to promote a turbulent spanwise air flow along the wind turbine blade (30).  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 22, Diez-Garias et al. discloses the wind turbine blade (30) according to claim 16, wherein the deflector (50) comprises an elongated plate protruding from the blade surface (38, 39) and extending substantially along a local chord direction.
With regard to claim 23, Diez-Garias et al. discloses the wind turbine blade (30) according to claim 22, wherein the deflector (50) extends along a pressure surface (39) and a suction surface (38) of the wind turbine blade (30).
With regard to claim 25, Diez-Garias et al. discloses the wind turbine blade (30) according to claim 16, wherein the deflector (50) comprises a wing fence.
With regard to claim 26, Diez-Garias et al. discloses a wind turbine comprising:
a tower (12); 
a nacelle (Fig. 2) on top of the tower (12); and 
a rotor mounted to the nacelle, the rotor comprising one or more of the wind turbine blades (30) according to claim 16 (Fig. 2).
With regard to claim 27, Diez-Garias et al. discloses a method for installing a wind turbine blade (30), the method comprising: 
providing a wind turbine blade (30) having one or more deflectors (50) attached to a blade surface of the wind turbine blade (30), wherein the deflectors (50) are configured to disturb a spanwise component of an air flow along the wind turbine blade (30); 
installing the wind turbine blade (30) to a hub of a wind turbine; and 
removing the deflectors (50) from the wind turbine blade (30) before starting operation of the wind turbine (paragraph [0022] discloses the removal and re-positioning of the deflectors to adjust to operating conditions).  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 28, Diez-Garias et al. discloses the method according to claim 27, wherein the deflectors (50) are configured to promote turbulence in the spanwise component of an air flow along the wind turbine blade (30).  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 29, Diez-Garias et al. discloses the method according to claim 27, comprising providing a plurality of the deflectors (50) at a position between 20% and 80% of a span of the wind turbine blade (30).
With regard to claim 30, Diez-Garias et al. discloses the method according to claim 27, wherein the deflectors (50) are configured as wing fences.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diez-Garias et al. in view of USP 7,585,157 (Quell et al. hereinafter).
With regard to claim 24, Diez-Garias et al. discloses all of the limitations except for wherein the deflector extends over at least one of a leading edge or a trailing edge of the wind turbine blade.
Quell et al.  teaches a blade wherein a deflector extends over at least one of a leading edge or a trailing edge of the blade (col. 2 lines 60-67).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Diez-Garias et al. by providing that the deflector extends over at least one of a leading edge or a trailing edge of the wind turbine blade as taught in Quell et al. for the purposes of reducing cross-flow and minimizing reduction of lift (col. 2 lines 60-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP’s 7,585,157 and 11,448,191 as well as USPAP’s 2009/0068018, 2012/0189444, 2012/0269644, 2013/0129520, 2014/0334938, 2015/0292522, 2015/0176564, 2016/0138563, 2016/0305250 and 2017/0009735 each disclose a blade with a wing fence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745